Michael E. Haglund, OSB 772030
mhaglund@hk-law.com
Eric J. Brickenstein, OSB 142852
e bri ckenstein@hk-law.com
HAGLUND KELLEY LLP
200 SW Market St., Ste. 1777
Portland, OR 97201
Tel: (503) 225-0777 Fax: (503) 225-1257

Bruce G. Paulsen (Pro Hae Vice Pending)
paulsen@sewkis.com
Brian P. Maloney (Pro Hae Vice Pending)
Maloney@sewkis.com
Shrey Sharma (Pro Hae Vice Pending)
sharn1a@sewkis.com
One Battery Park Plaza
New York, NY 10004
Tel: (212) 574-1200 Fax:( (212) 480-8421




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                      (Portland Division)


PACIFIC GULF SHIPPING CO.,

                                    Plaintiff,                Case No. 3:18-cv-2076-MO
        V.
                                                              DEFENDANT BLUE WALL
ADAMASTOS SHIPPING & TRADING S.A.,                            SHIPPING LTD.'s
VIGOROUS SHIPPING & TRADING, S.A., BLUE                       RULE 7.1 CORPORATE
WALL SHIPPING LTD., and PHOENIX SHIPPING &                    DISCLOSURE STATEMENT
TRADING S.A.,

                                    Defendants.


       Pursuant to Rule 7 .1 of the Federal Rules of Civil Procedure, Defendant Blue Wall

Shipping Ltd. ("Blue Wall") submits the following corporate disclosure statement. Blue Wall

has no parent corporation. Blue Wall's shareholders include funds managed by BlackRock

Capital Investment Advisor, LLC, that own approximately 16.6% interests in Blue Wall.

                                                                  HAGLUND KELLEY, LLP
Page 1 - DEFENDANT BLUE WALL SHIPPING                              ATfORNEYS AT LAW
LTD'S RULE 7.1 CORPORATION                                  200 SW MARKET STREET, SUITE 1777
                                                                   PORTLAND, OR 97201
DISCLOSURE STATEMENT
BlackRock Capital Investment Advisor, LLC is a wholly owned subsidiary of BlackRock, Inc., a

publicly traded company (NYSE: BLK).

       DATED this 15th day of February, 2019.


                                          By:    Isl Michael E. Haglund
                                                 Michael E. Haglund, OSB No. 772030
                                                 hagl urH.l(w,hk.-la w. (;Om
                                                 Eric J. Brickenstein, OSB 142852
                                                 ebrickestein@hk-law.com
                                                 HAGLUND KELLEY LLP
                                                 200 SW Market St., Ste 1777
                                                 Portland, OR 97201
                                                 Telephone: (503) 225-0777
                                                 Facsimile: (503) 225-1257
                                                     LOCAL COUNSEL

                                                 Bruce G. Paulsen (Pro Hae Vice Pending)
                                                 paulsen@sewkis.com
                                                 Brian P. Maloney (Pro Hae Vice Pending)
                                                 maloney@sewkis.com
                                                 Shrey Sharma (Pro Hae Vice Pending)
                                                 sharma@sewkis.com
                                                 SEW ARD & KISSEL LLP
                                                 One Battery Park Plaza
                                                 New York, NY 10004
                                                 Telephone: (212) 574-1200
                                                 Facsimile: (212) 480-8421

                                          Attorneys for Defendant Blue Wall Shipping Ltd.




                                                                HAGLUND KELLEY, LLP
Page 2 - DEFENDANT BLUE WALL SHIPPING                            A1TORNEYS AT L1\ W
LTD'S RULE 7.1 CORPORATION                                200 SW MARKET STREET, SUITE 1777
                                                                 PORTLAND, OR 97201
DISCLOSURE STATEMENT
                                CERTIFICATE OF SERVICE

       I hereby certify that on the 15TH day of February, 2019, I served the foregoing

DEFENDANT BLUE WALL SHIPPING LTD.'s RULE 7.1 CORPORATE DISCLOSURE

STATEMENT, on the following:

David R. Boyaj ian
C. Kent Roberts
Schwabe Williamson & Wyatt
1211 SW Fifth A venue, Ste. 1900
Portland, OR 97204
dboyajian@schwabe.com
ckroberts@schwabe.com
       Attorney for Plaintiff Pacific Gulf Shipping, Co.

Briton P. Sparkman
Chlos & Co., P.C.
55 Hamilton Avenue
Oyster Bay, NY 11771
bsparkman@chalosalw.com
       Attorneys for Pacific Gulf Shipping Co.

Garrett S. Garfield
Holland & Knight LLP
2300 US Bancorp Tower
111 SW Fifth Avenue
Portland, OR 97204
Serve.gsg@hklaw.com
         Attorney for Interested Party Al-Saeed Trading Company, Y.S.C.

M. Christie Helmer
Sanja Muranovic
Miller Nash Graham & Dunn, LLP
111 SW Fifth Ave., Ste. 3400
Portland, OR 97204
Chris.helmer@millernash.com
Sanja.muranovic@millernash.com
        Attorneys for Vigorous Shipping & Trading S.A.

Jess G. Webster
Miller Nash Graham & Dunn LLP
Pier 70
2801 Alaskan Way, Ste. 300
Seattle WA 98121

Page 1 - CERTIFICATE OF SERVICE                                   HAGLUND KELLEY, LLP
                                                                   ATTORNEYS AT LAW
                                                            200 SW MARKET STREET, SUITE 1777
                                                                   PORTLAND, OR 97201
Jess.webster@millemash.com
      Attorneys for Vigorous Shipping & Trading S.A.

Jeremy A. Herschaft
Keith B. Letourneau
Blank Rome LLP
717 Texas Avenue, Se. 1400
Houston, TX 77002
jherschaft(ci),blankrome.com
klelourneau(a),blankrome.com
      Attorneys for Vigorous Shipping & Trading S.A.

Valerie I. Holder
Keesal, Young & Logan
450 Pacific Avenue
San Francisco, CA 94133
Valerie.holder@kyl.com
       Attorney for Medmar, Inc.

by the following indicated method(s):

D      by emailing a full, true and correct copy thereof in a sealed first-class postage prepaid
       envelope, addressed to the foregoing attorney at the last known office address of the
       attorney, and deposited with the United States Post Office at Portland, Oregon on the date
       set forth above.

D      by causing a full, true and correct copy thereof to be hand delivered to the attorney at the
       last known address listed above on the date set forth above.

D      by sending a full, true and correct copy thereof via overnight mail in a sealed, prepaid
       envelope, addressed to the attorney as shown above on the date set forth above.

D      by faxing a full, true and correct copy thereof to the attorney at the fax number shown
       above, which is the last-known fax number for the attorney's office on the date set forth
       above.

       by transmitting full, true and correct copies thereof to the attorneys through the court's
       Cm/ECF system on the date set forth above.

                                      s/Michael E. Haglund
                                      Michael E. Haglund, OSB No. 772030
                                      Eric J. Brickenstein, OSB No. 142852
                                      Attorney for Defendant Blue Wall Shipping, Ltd.




                                                                     HAGLUND KELLEY, LLP
Page 2-CERTIFICATE OF SERVICE                                         1\ TTORNEYS AT LAW
                                                               200 SW MARKET STREET, SUITE 1777
                                                                      PORTLAND, OR 97201
